DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on12/4/19 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The “first portion of the vessel”, “second portion of the vessel”, “first boundary of the vessel”, and the “second boundary of the vessel” have been added into claim 24 but do not exist in the originally filed specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this instance the examiner notes that claim 24 differentiate between first and second portions of the vessel and treat them differently (i.e. “obtaining one or more angiographic images of the vessel..including a first portion of the vessel proximal of the CTO”; “obtaining intravascular ultrasound (IVUS) images of the vessel…including a second portion of the vessel comprising the CTO and a section of the vessel distal of the CTO”); however, this subject matter does not appear in terminology and seemingly also does not appear in scope in the originally filed disclosure. For compact prosecution purposes the examiner has read applicant’s remarks and noted that they did not appear to cite support for the new limitations and has also read the specification and cannot find the newly added subject matter. The closest thing to support for the amendment which the examiner found was section [0026] (citing PGPUB US 20140276085 A1, hereafter merely the specification) of the specification which discusses that the MSCT modality can render images proximal to the CTO. This does not differentiate a first and second section per se and it does not speak to the angiographic images being similarly limited nor does it address that the IVUS images contain specifically the second portion. As these limitations, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37 and 40 recite “the MSCT display” in lines 3 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes and since the only other limitation appears to be a broadening of that of parent claim 24 (i.e. in claim 24 the IVUS images are used in the display for the second portion and the angiographic images are used in the display for the first portion, however claims 37 and 40 merely recite that the angiographic information (presumed images) and IVUS information (presumed images) are used in the display) it will be presumed that the applicant is laying claim to a display structure.
Claims 37 and 38 recite the limitation "IVUS information" in lines 3 and 2 respectively.  There is insufficient antecedent basis for this limitation in the claim. Additionally and for examination purposes this will be presumed to be the IVUS images as it is otherwise unclear how the information was derived or how it differs from the images.
Claim 40 recites the limitation "angiographic information" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Additionally and for examination purposes this will be presumed to be the angiographic images as it is otherwise unclear how the information was derived or how it differs from the images.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 24-35 and 37-40 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by US 2007/0038061 A1 by Huennekens et al. (hereafter Huennekens, previously of record).

Regarding claim 24, Huennekens teaches: 24. A method, comprising:
generating, using a processor and multi-slice computed tomography (MSCT), an outline of a vessel (see Huennekens [0031] directly wherein the imaging element is used to create volumetric model of the vessel wall (i.e. a 3D outline of the vessel) and which also states that the imaging element can be MRI or other imaging elements which, when taken in light of [0064] which discloses using CT (inherently or at least ordinarily MS) which would teach such limitations. Alternatively see Figs. 10-13 and 16-18 and note the generation of the vessel outline by the x-ray means such as the 2D lumen trace 260 or 3D lumen outline 335 (though the sections state that this can be done via 2D or 3D interchangeable); these statements taken in light of [0064] where the angiographic and/or x-ray images can be interpreted as CT images or alternatively can be combined with CT for the same purpose per se) having a chronic total occlusion (CTO) (see Huennekens [0044] which states that a blockage can exist in the vessel, see [0031] noting that the vessel may be stenotic or occluded, either of which would cover by ordinary meaning that the vessel was nearly or totally occluded);
obtaining one or more angiographic images of the vessel, the one or more angiographic images including a first portion of the vessel proximal of the CTO (see Huennekens [0036]-[0037] noting the angiographic images may be obtained and displayed in real time/live such that the IVUS catheter’s position is determined prior to or even during the crossing/imaging of the crossing);
obtaining intravascular ultrasound (IVUS) images of the vessel from an IVUS imaging catheter, the IVUS images including a second portion of the vessel comprising the CTO and a section of the vessel distal of the CTO (see Huennekens Fig. 3 as depicted in light of [0002] or [0031] or [0035] or Fig. 6b step 162; furthermore and in regards to the new limitation see Fig. 14 in light of [0044] which shows that the IVUS data extends both proximal and distal to the occlusion which is located at point 350 so as to include the second portion per se);
co-registering, using the processor and based on the one or more angiographic images, a first boundary of the vessel to the outline of the vessel generated by the MSCT, the first boundary including the first portion of the vessel; co-registering, using the processor and based on the IVUS images, a second boundary of the vessel to the outline of the vessel generated by the MSCT, the second boundary including the second portion of the vessel (see Huennekens Figs. 14-20 and note that this is matched in both angle and position/displacement, see also [0041]-[0051] which begin with the phrase “Turning to FIGS. 14-20, an exemplary technique is illustrated for obtaining accurate axial and circumferential co-registration of IVUS information (or other image information obtained via a probe inserted within a body) with the three-dimensional image 160.” And proceed to flesh out all of the details the applicant could wish to see when read in light of [0064]);
displaying, on a display in communication with the processor, a path of the IVUS imaging catheter within the outline of the vessel generated by MSCT, wherein the displaying the path of the IVUS imaging catheter includes: displaying the path of the IVUS imaging catheter in the first portion of the vessel based on the one or more angiographic images; and displaying the path of the IVUS imaging catheter in the second portion of the vessel based on the IVUS images (regarding all of the display see Huennekens Fig. 3, Figs. 5-6, and Figs. 10-20 which each show this, see also [0002] in light of [0064] or see each of [0011], [0013]-[0015], and [0019]-[0029] or  see [0034] etc. etc. as this is impingent upon the very purpose of the Huennekens art and is shown essentially at every turn, where Huennekens uses all of the image data for all portions of the display and where, as given above, the data extends from before the occlusion to after it).

Regarding claims 25-26, Huennekens teaches: 25. The method of claim 24, wherein the displaying the path of the IVUS imaging catheter comprises displaying at least one center dot showing a center point of the IVUS imaging catheter. 26. The method of claim 24, further comprising detecting, using the processor, a border outline of the vessel based on the IVUS images (see Figs. 5-6 or 10-13 noting the clearly defined border ring which in light of [0032] which shows that the processor runs an algorithm to detect the luminal border on the IVUS data, this boundary also being displayed in Figs. 16-19 in light of [0045] and [0048]. Additionally it is pertinent to note that the center point is a fiducial automatically identified and shown (designated) in the images as per [0035] in light of [0038]).

(both linear and angular transformation are covered above, which is incorporated by reference, but generally see Figs. 14-20 and regarding the best fit in particular see also [0046]-[0050]).

Regarding claim 28, Huennekens teaches: 28. The method of claim 26, wherein the displaying the path of the IVUS imaging catheter comprises displaying the detected border outline (see Huennekens Fig. 3, Figs. 5-6, and Figs. 10-20 which each show this, see also [0002] in light of [0064] or see each of [0011], [0013]-[0015], and [0019]-[0029] or  see [0034] etc. etc. as this is impingent upon the very purpose of the Huennekens art).

Regarding claim 29, Huennekens teaches: 29. The method of claim 24, further comprising: determining, by the processor, a position of the IVUS imaging catheter within the vessel from the obtained one or more angiographic images as the IVUS imaging catheter is moved through the chronic total occlusion (see [0036]-[0037] the angiographic images may be obtained in real time/live such that the IVUS catheter’s position is determined during the crossing/imaging of the crossing).

Regarding claim 30, Huennekens teaches: 30. The method of claim 29, further comprising co-registering, using the processor, the IVUS images and the position of the IVUS imaging catheter (these are all co-registered: see Fig. 6b in a nut shell, noting that given the foregoing this teaches all limitations in question; alternatively in more detail note that the IVUS images are co-registered to the IVUS catheter position as per [0031]-[0032] in light of one or more of [0035], [0037] or [0038] as well as to the CT images as per [0034] or [0037] or [0041]-[0051] etc. etc.).

Regarding claim 31, Huennekens teaches: 31. The method of claim 29, further comprising co-registering, using the processor, the position of the IVUS imaging catheter and the outline of the vessel generated by the MSCT (these are all co-registered: see Fig. 6b in a nut shell, noting that given the foregoing this teaches all limitations in question; alternatively in more detail note that the IVUS images are co-registered to the IVUS catheter position as per [0031]-[0032] in light of one or more of [0035], [0037] or [0038] as well as to the CT images as per [0034] or [0037] or [0041]-[0051] etc. etc.).

Regarding claim 32, Huennekens teaches: 32. The method of claim 29, further comprising co-registering, using the processor, the IVUS images, the position of the IVUS imaging catheter, and the outline of the vessel generated by the MSCT (these are all co-registered: see Fig. 6b in a nut shell, noting that given the foregoing this teaches all limitations in question; alternatively in more detail note that the IVUS images are co-registered to the IVUS catheter position as per [0031]-[0032] in light of one or more of [0035], [0037] or [0038] as well as to the CT images as per [0034] or [0037] or [0041]-[0051] etc. etc.).

Regarding claim 33, Huennekens teaches: 33. The method of claim 24, wherein the IVUS images are B- scan images (this is inherent and also covered via ordinary meaning and also covered in Figs. 5-6).

Regarding claim 34, Huennekens teaches: 34. The method of claim 24, further comprising performing an IVUS pullback to obtain a 3D representation of the vessel (see Huennekens [0035] noting in particular “the imaging catheter is pulled back either manually or automatically through a blood vessel segment, and a sequence of circumferential cross-sectional IVUS image frames is acquired/created”. Additionally while there is no step of creating a 3D IVUS representation in the claim it may compact prosecution to note that Huennekens does this pullback to accomplish the same purpose as per [0031] which states “The imaging catheter 85 can be pulled back or inserted over a desired length of the vessel, obtaining imaging information along this desired length, and thereafter creating a volumetric model of the vessel wall, including the diseased and normal portions”).

Regarding claim 35, Huennekens teaches: 35. The method of claim 24, further comprising determining a position of the IVUS imaging catheter within the vessel by triangulation (see Huennekens [0038] noting that the catheter position can be triangulated).

Regarding claim 37, Huennekens teaches: 37. The method of claim 24, wherein the displaying the path of the IVUS imaging catheter within the outline of the vessel generated by MSCT includes displaying IVUS information on the MSCT display (as best understood, the claim only requires that there be a display. As such see Huennekens Fig. 6a part 160 in light of [0034] and [0064]. Additionally it is noted that the rejection of claim 24 teaches that the second portion of the vessel is displayed based on the IVUS images which may also be relevant as best understood).

Regarding claims 38-39, Huennekens teaches: 38. The method of claim 37, wherein the IVUS information includes a center point of the IVUS imaging catheter and a border outline of the vessel images. 39. The method of claim 38, wherein the displaying the path of the IVUS imaging catheter in the second portion of the vessel based on the IVUS images includes displaying a series of center points and a series of border outlines (see Huennekens Figs. 5-6 or 10-13 noting the clearly defined border ring which in light of [0032] which shows that the processor runs an algorithm to detect the luminal border on the IVUS data, this boundary also being displayed in Figs. 16-19 in light of [0045] and [0048]. Additionally it is pertinent to note that the center point is a fiducial automatically identified and shown (designated) in the images as per [0035] in light of [0038] additionally, noting that as per [0034] and [0042] this involves a series of acquisitions/frames).

Regarding claim 40, Huennekens teaches: 40. The method of claim 37, wherein the displaying the path of the IVUS imaging catheter within the outline of the vessel generated by MSCT includes displaying angiographic information on the MSCT display (as best understood, the claim only requires that there be a display. As such see Huennekens Fig. 6a part 160 in light of [0034] and [0064]. Additionally it is noted that the rejection of claim 24 teaches that the first portion of the vessel is displayed based on the angiographic images which may also be relevant as best understood).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens as applied to claim 35 above, and further in view of US 2009/0247869 A1 by Rambod et al. (hereafter Rambod, previously of record).

Regarding claim 36, Huennekens as modified above discloses the method of claim 16, but Huennekens does not disclose wherein the triangulation uses low frequency ultrasound transducers.
Rambod, in the related field of medical ultrasonics, discloses that triangulation can be done using low frequency ultrasound transducers (time-of-flight, a triangulation technique, is used with three receivers (transducers) that obtain a 3-0 real-time position of a target area as the target area is detected by the receivers (transducers) using low frequency ultrasound, thus allowing for evaluation of acoustic signatures according to a pre-defined reference frequency signature map; paragraphs [0066]-[0070] including that this provides great spatial resolution comparable to X-ray imaging but without the radiation thereof).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method of Huennekens, with wherein the triangulation uses low frequency ultrasound transducers, as taught by Rambod, for the advantage of the improved spatial resolution that low-frequency TOF methodology affords.

Response to Arguments
Applicant’s arguments, see pages 5-6 (mid), filed 11/14/2019, with respect to the rejection(s) of claim(s) 1-2, 6, 8, and 11-23 under 102/103 are moot in view of the cancellation of these claims.
Applicant's arguments filed 11/14/2019 which regard new claims 24-40 have been fully considered but they are not persuasive. In specific the newly added subject matter has been rejected under Huennekens because the claims do not require per se that the angiographic images not be used for the second portion and that the IVUS images not be used for the first portion therefore Huennekens remains a viable prior art reference in the manner best exemplified by referring to the new grounds of rejection given above which show how these features are taught.
Therefore and for the foregoing reasons the applicant’s arguments, while requiring a new grounds of rejection due to the new claims, are unconvincing to render the claims patentable over the prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793